EXHIBIT 10.1
 

OMNIBUS MODIFICATION, NOTE EXTENSION AND RATIFICATION AGREEMENT




This OMNIBUS MODIFICATION AGREEMENT NOTE EXTENSION AND RATIFICATION AGREEMENT
(the “Agreement”) is made effective as of this 31st day of March, 2014 (the
“Effective Date”), by and between (A) PANACHE BEVERAGE INC., a Delaware
corporation as successor in interest by merger to Panache Beverage Inc., a
Florida Corporation (“Borrower”), (B) ALIBI NYC, LLC, a New York limited
liability company (“Alibi”), PANACHE USA, LLC, a New York limited liability
company (“Panache USA”), ALCHEMY INTERNATIONAL, LLC, a New York limited
liability company (“Alchemy”), MIS BEVERAGE HOLDINGS, LLC, a New York limited
liability company (“MIS”), JAMES DALE (“Dale”), AGATA PODEDWORNY (“Podedworny”),
SJOERD DE JONG (“De Jong”) and PANACHE DISTILLERY, LLC, a Florida limited
liability company (“Panache Distillery”)(collectively the “Related Parties”);
AND (C) CONSILIUM CORPORATE RECOVERY MASTER FUND, LLC a limited liability
company existing under the laws of the Caymen Islands ( the “ Lender”)


WITNESSETH


I. Borrower and Related Parties have, as the case may be, executed and delivered
to Lender, inter alia the following documents:
 
(i) a Promissory Note payable to the Lender dated as of December 21, 2012 in the
amount of Two Million One Hundred Thousand Dollars ($2,100,000.00), hereafter
the “ $2,100,000 Note” and with the security and loan documents granted
there-under hereinafter referred to as the “$2,100,000 Loan” ;
 
(ii) a Promissory Note payable to the Lender dated May 9, 2015 (through error)
which is deemed changed to May 9, 2013, in the amount of Four Million Dollars
($4,000,000.00) hereafter the “ $4,000,000 Note” and with the security and loan
documents executed there-under, hereinafter referred to as the “$4,100,000 Loan;
 
(iii) a Loan Agreement dated as of December 21, 2012 between Borrower, Lender,
Dale Podedworny, De Jong and MIS (sometimes hereinafter referred to as the
“Original Loan Agreement”) which Original Loan Agreement has been modified by
document entitled “Amended and Restated Loan Agreement” dated as May 9, 2013
which includes all parties as aforedescribed in the Original Loan Agreement,
plus an additional party; to wit, Panache Distillery, as amended by First
Amendment to Amended and Restated Loan Agreement dated September 4, 2013; and
Second Amendment to Amended and Restated Loan Agreement dated October 24, 2013
(collectively the “Amended Loan Agreement”).
 
(iv) UCC 1 financing statements granting a security interest in the “Collateral”
as that term is referenced in the original Loan Agreement and the Amended Loan
Agreement
 
 
1

--------------------------------------------------------------------------------

 
 
II. Dale, MIS, Alchemy and De Jong have hereto executed Stock Pledge Agreements
dated as of December 21, 2012 securing the obligations of Borrower under the
$2,100,000.00 Loan and the $4,000,000 Loan.
 
III. Dale, Podedworny and Borrower have executed and delivered a Pledge and
Security Agreements dated as of December 21, 2012 wherein they have pledged
their respective interest in Panache USA, LLC, Panache, LLC, Alibi NYC and
Alchemy.
 
IV. Alibi and Panache LLC have executed and delivered a Trademark, Assignment
and Security Agreements in which they have pledged their interest in certain
trademarks to Lender in connection with the $2,100,000.00 Loan and the
$4,000,000.00 Loan. In addition Alibi, Alchemy, Borrower, Panache LLC have
executed a Trademark Assignment and Security Agreement as security for the
$2,100,000 and the $4,000,000 Loan.
 
V. Alchemy, Panache and Alibi have executed and delivered Limited Guaranties in
favor of the Lender as security for the $2,100,000.00 Loan and the $4,000,000
Loan.
 
VI. Panache has executed and delivered a Pledge Agreement pledging all their
right, title and interest in and to Panache Distillery.
 
VII. Panache Distillery has granted a second mortgage lien (the “Mortgage”) in
favor of the Lender securing the $4,000,000.00 Loan and the $2,100,000.00 Loan
encumbering real property which Panache Distillery now owns.
 
VIII. Panache Distillery has granted a UCC-1 Financing Statement (the “UCC-1”)
covering all assets of Panache Distillery in favor of the Lender securing the
$2,100,000.00 Loan and the $4,000,000.00 Loan, encumbering personal property
which it now owns.
 
IX. Panache Distillery has executed and delivered a Pledge and Security
Agreement pledging the assignment of depository agreement and operating account
with respect to all proceeds which have been unfunded with respect to the
$4,000,000.00 Loan.
 
X. Panache Distillery has executed and delivered its Corporate Guaranty
guarantying both the $4,000,000.00 Loan and the $2,100,000.00 Loan, which is
hereby reaffirmed notwithstanding this Agreement.
 
XI. Panache LLC executed and delivered a Trademark Security Agreement that has
been filed with the U.S. Patent and Trademark Office.
 
XII. Borrower, Panache LLC, Alchemy and ALIBI has executed and delivered a
“First Amendment to Amended and Restated trademark Assignment and Security
Agreement”.
 
All documents as enumerated in Subparagraph I through XII above are hereafter
referred to collectively as the “Loan Documents”.
 
 
2

--------------------------------------------------------------------------------

 
 
NOW THEREFORE, in consideration of Ten Dollars ($10.00) and other mutual
considerations, the receipt and sufficiency which is acknowledged, the parties
by their execution hereof agree as follows:
 
1. Recitals. All Recitals as contained above are incorporated herein and are
deemed to be true and correct in all respects and the parties acknowledge that
all obligations under the Loan Documents are legally valid and binding
obligations and are in full force and effect.
 
2. Maturity Date. It is agreed and understood by the parties that the Maturity
Date of the $2,100,000.00 Loan and the $4,000,000.00 Loan is now deemed to be
May 9, 2017. In consideration for the extension of the maturity date, the
Borrower will pay to Lender an extension fee of $15,250.00.
 
3. Amendment of Documents. All the Loan Documents as referred to above are
deemed amended to provide that the maturity dates of the $2,100,000 Note and
$4,000,000 Note shall mean May 9, 2017.
 
4. Mortgage and UCC-1. The Mortgage and UCC-1 have not been recorded in the
public records, as a courtesy to the Borrower, as they may trigger a default
under the existing First Mortgage encumbering the same. The Mortgage and UCC-1
are now deemed void and are being re-executed, re-dated as of the date hereof
and delivered to Lender simultaneously with the execution of this agreement to
be held for eventual recording and filing in the public records. The Lender may
in its sole and absolute discretion record and/or file both documents at any
time in the public records and is given authority to do so by the Borrower and
Panache Distillery.
 
5. Reaffirmation. Borrower reconfirms its obligations under the Loan Documents
and any ancillary documents issued in connection therewith, all of which are
deemed amended, restated and reconfirmed. The Related Parties confirm their
obligations under the Loan Documents and ancillary documents and agree that
their obligations under said Loan Documents and ancillary documents (including
but not limited to any guaranty and/or pledge agreement) are in full force and
effect.
 
6. Waiver and Release of Claims. Borrower and Related Parties on the one hand,
and Lender on the other, each hereby acknowledge, agree and affirm that they do
not possess any claims, defenses, offsets, recoupment, or counterclaims of any
kind or nature against the other or arising out of or relating to the Loans or
any other Loan Documents securing the same evidenced or secured thereby or any
collateral for the Loans, or the enforcement thereof (collectively the
“Claims”), nor do Borrower or Related Parties on the one hand, or Lender on the
other, now have knowledge of any facts that would or might give rise to any
Claims. Each of the parties hereto hereby unconditionally, irrevocably, and
unequivocally waive and fully release any and all such Claims arising out of
facts or circumstances existing on or before the execution of this instrument,
provided this release shall not release Lender or Borrower from liability for
breach of this Agreement or from an existing set of circumstances that has not
yet manifested itself into a default. In no event shall either party be liable
to the other(s), and each of the parties hereto hereby waive, release and agree
not to sue for any special, indirect, punitive, exemplary, or consequential
damages suffered by them in connection with, or arising out of, or in any way
related to the Loan Documents existing as of the date hereof, including, without
limiting the generality of the foregoing, lost profits and each of the parties
hereto waive all claims for punitive, exemplary, or consequential damages.
 
 
3

--------------------------------------------------------------------------------

 
 
7. New Trademark Filings. From time to time Borrower, Related Parties and their
affiliates may cause to be filed with the U.S. Patent and Trademark Office,
filings of trademarks used in connection with their related businesses There is
currently pending an application for a trademark filed by an affiliate known as
Old South Shine LLC (Del) and one or more contemplated filings by other
affiliates to wit: Panache IP Holdings LLC (Del), and OGB Holdings LLC (Del)
collectively the “Trademark Affiliates”. Borrower covenants that all future
filings will be conducted only through the Trademark Affiliates or by Borrower
itself and that upon completion of any filing related to its current business
that it will keep Lender advised and immediately cause its patent attorney to
collaterally pledge all rights in said trademarks to Lender and provide Lender
with evidence of the same. The Trademark Affiliates join into this agreement to
evidence their consent to the same and covenant that upon completion of a filing
they will forthwith pledge all right title and interest in said trademark to
Borrower. The Trademark Affiliates acknowledge good and valuable consideration
for the same. A list of potential trademarks is attached hereto as Exhibit A.
 
8. Miscellaneous.
 
a. Florida law shall govern the interpretation and the enforceability of this
document.
 
b. If any form of security granted to the Lender is deemed to be of no force and
effect, it shall have no effect on the other Loan Documents.
 
c. All other terms and conditions of the afore described Loan Documents not in
conflict herewith are hereby deemed to be reaffirmed and in full force and
effect.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned parties have executed this document in one
or more counterparts effective as of the date and year first above written.


CONSILIUM CORPORATE
RECOVERY MASTER FUND, LTD., a Florida limited partnership
 
PANACHE BEVERAGE, INC., a Florida corporation
 
            By: /S/ CHARLES T. CASSEL                                           
  By: /S/ JAMES DALE                                                      Name:
Charles T. Cassel   Name: James Dale Title:   Authorized Person   Title:   Chief
Executive Officer            
JOINED INTO BY:
                /S/ JAMES
DALE                                                                       JAMES
DALE   PANACHE DISTILLERY, LLC, a Florida limited liability company            
/S/ AGATA PODEDWORNEY                                               By: /S/
JAMES DALE                                                          AGATA
PODEDWORNY   Name: James Dale     Title:   Chief Executive Officer       /S/
SJOERD DE JONG                                                                
SJOERD DE JONG                 MIS BEVERAGE HOLDINGS, LLC, a New York limited
liability company   ALCHEMY INTERNATIONAL, LLC, a New York limited liability
company             By: /S/ MARIA
GORDON                                                      By: /S/ JAMES
DALE                                                            Name: Maria
Gordon   Name: James Dale Title:   Member   Title:   Chief Executive Officer

 
 
5

--------------------------------------------------------------------------------

 
 

  ALIBI NYC, LLC, a New York limited   Liability company           By: /S/ JAMES
DALE                                                            Name: James Dale
  Title:   Chief Executive Officer           PANACHE USA, LLC, a New
York limited liability company           By: /S/ JAMES
DALE                                                             Name: James
Dale   Title:   Chief Executive Officer

 

    STATE OF FLORIDA  )     ) SS:   COUNTY OF BROWARD  )  

 
The foregoing instrument was acknowledged before me this 31ST day of March, 2014
by Charles T. Cassel, as authorized person of CONSILIUM COROPRATE RECOVERY
MASTER FUND, LTD., a Florida limited partnership, on behalf of the partnership.
He is personally known to me.
 

  /S/ MARTA C. NOVICK                                           NOTARY PUBLIC,
State of  Florida                         Print Name:   Marta C.
Novick                                   Title:  
Notary                                                               Commission
No.:   EE053763                                  

 
My Commission Expires: March 25, 2015



    STATE OF FLORIDA  )     ) SS:   COUNTY OF MIAMI-DADE  )  

 
The foregoing instrument was acknowledged before me this 31st day of March, 2014
by James Dale who is personally known to me or has produced personally known as
identification.
 

  /S/ IAN GRUTMAN                                                       
            NOTARY PUBLIC, State of   Florida                                  
  Print Name: Ian
Grutman                                                           Commission
No.: EE 185194                                                 

                
My Commission Expires: June 8, 2016
 
 
6

--------------------------------------------------------------------------------

 


    STATE OF FLORIDA  )     ) SS:   COUNTY OF MIAMI-DADE  )  


The foregoing instrument was acknowledged before me this 31st day of March, 2014
by Agata Podedworny who is personally known to me or who has produced personally
known identification.
 

  /S/ IAN GRUTMAN                                                 
                 NOTARY PUBLIC, State
of   Florida                                     Print Name: Ian
Grutman                                                           Commission
No.: EE 185194                                                 

 
My Commission Expires: June 8, 2016



    STATE OF FLORIDA  )     ) SS:   COUNTY OF MIAMI-DADE  )  


The foregoing instrument was acknowledged before me this 31st day of March, 2014
by Sjoerd De Jong who is personally known to me or who has produced personally
known as identification.
 

  /S/ IAN GRUTMAN                                               
                   NOTARY PUBLIC, State
of  Florida                                      Print Name: Ian
Grutman                                                           Commission
No.: EE 185194                                                 

                                           
My Commission Expires: June 8, 2016



    STATE OF FLORIDA  )     ) SS:   COUNTY OF MIAMI-DADE  )  


The foregoing instrument was acknowledged before me this 31st day of March, 2014
by Maria Gordon, as Member of MIS BEVERAGE HOLDINGS, LLC, a Florida limited
partnership, on behalf of the partnership. She is personally known to me or has
produced personally known as identification.
 

  /S/ IAN
GRUTMAN                                                                   
NOTARY PUBLIC, State of  Florida                                      Print
Name: Ian Grutman                                                          
Commission No.: EE 185194                                                 

                             
My Commission Expires: June 8, 2016
 
 
7

--------------------------------------------------------------------------------

 



    STATE OF FLORIDA  )     ) SS:   COUNTY OF MIAMI-DADE )  


The foregoing instrument was acknowledged before me this 31st day of March, 2014
by James Dale, as CEO of PANACHE BEVERAGE, INC., a Florida corporation, on
behalf of the corporation. He is personally known to me or has produced
personally known as identification.
 

  /S/ IAN GRUTMAN                                                            
       NOTARY PUBLIC, State of  Florida                                     
Print Name: Ian Grutman                                                        
  Commission No.: EE 185194                                                 

 
My Commission Expires: June 8, 2016





    STATE OF FLORIDA  )     ) SS:   COUNTY OF MIAMI-DADE )  


The foregoing instrument was acknowledged before me this 31st day of March, 2014
by James Dale, as CEO of PANACHE DISTILLERY, LLC, a Florida limited liability
company, on behalf of the company. He is personally known to me or has produced
personally known as identification.
 

  /S/ IAN GRUTMAN                                                    
               NOTARY PUBLIC, State of   Florida                        
            Print Name: Ian
Grutman                                                           Commission
No.: EE 185194                                                 

                 
My Commission Expires: June 8, 2016


 
8

--------------------------------------------------------------------------------

 



    STATE OF FLORIDA  )     ) SS:   COUNTY OF MIAMI-DADE  )  

 
The foregoing instrument was acknowledged before me this 31st day of March, 2014
by James Dale, as CEO of ALCHEMY INTERNATIONAL, LLC, a New York limited
liability company, on behalf of the company. He is personally known to me or has
produced personally known as identification.
 

  /S/ IAN
GRUTMAN                                                                   
NOTARY PUBLIC, State of  Florida                                      Print
Name: Ian Grutman                                                          
Commission No.: EE 185194                                                 

                      
My Commission Expires: June 8, 2016



    STATE OF FLORIDA  )     ) SS:   COUNTY OF MIAMI-DADE )  



The foregoing instrument was acknowledged before me this 31st day of March, 2014
by James Dale, as CEO of ALIBI NYC, LLC, a New York limited liability company,
on behalf of the company. He is personally known to me or has produced
personally known as identification.
 

  /S/ IAN
GRUTMAN                                                                   NOTARY
PUBLIC, State of  Florida                                      Print Name: Ian
Grutman                                                           Commission
No.: EE 185194                                                 

 
My Commission Expires: June 8, 2016
 
 
9

--------------------------------------------------------------------------------

 



    STATE OF FLORIDA  )     ) SS:   COUNTY OF MIAMI-DADE  )  


The foregoing instrument was acknowledged before me this 31st day of March, 2014
by James Dale, as CEO of PANACHE USA, LLC, a New York limited liability company,
on behalf of the company. He is personally known to me or has produced
personally known as identification.
 

  /S/ IAN
GRUTMAN                                                                   NOTARY
PUBLIC, State of  Florida                                      Print Name: Ian
Grutman                                                           Commission
No.: EE 185194                                                 

                                       
My Commission Expires: June 8, 2016




 
10

--------------------------------------------------------------------------------

 
 
CONSENT AND JOINDER




Know all men by these presents that OLD SOUTH SHINE LLC, a Delaware limited
liability company, PANACHE IP HOLDINGS LLC, a Delaware limited liability
company, and OGB HOLDINGS LLC, a Delaware limited liability company (the
“Trademark Affiliates”) herein and hereby joins into that certain document to
which this is entitled OMNIBUS MODIFICATION, NOTE EXTENSION AND RATIFICATION
AGREEMENT (the “Omnibus Agreement”) and acknowledges that it has received good
and valuable consideration for the execution and joinder, and that it will
comply in all respects with Paragraph 7 of said Omnibus Agreement.
 

  OLD SOUTH SHINE LLC, a Delaware limited liability company             By: /S/
JAMES DALE                                                                James
Dale, its CEO                                  PANACHE IP HOLDINGS LLC, a
Delaware limited liability company             By: /S/ JAMES
DALE                                                                James Dale,
its CEO                                   OGB HOLDINGS LLC, a Delaware limited
liability company             By: /S/ JAMES
DALE                                                                James Dale,
its CEO                         

 

    STATE OF FLORIDA  )     ) SS:   COUNTY OF MIAMI-DADE  )  


The foregoing instrument was acknowledged before me this 31st day of March, 2014
by James Dale, as CEO of OLD SOUTH SHINE LLC, a Delaware limited liability
company, on behalf of the company. He is personally known to me or has produced
as identification.
 

  /S/ IAN
GRUTMAN                                                                   NOTARY
PUBLIC, State of  Florida                                      Print Name: Ian
Grutman                                                           Commission
No.: EE 185194                                                 

                                                
My Commission Expires: June 8, 2016



    STATE OF FLORIDA  )     ) SS:   COUNTY OF MIAMI-DADE  )  

 
The foregoing instrument was acknowledged before me this 31st day of March, 2014
by James Dale, as CEO of PANACHE IP HOLDINGS LLC, a Delaware limited liability
company, on behalf of the company. He is personally known to me or has produced
as identification.
 

  /S/ IAN
GRUTMAN                                                                   NOTARY
PUBLIC, State of  Florida                                      Print Name: Ian
Grutman                                                           Commission
No.: EE 185194                                                 

                                             
My Commission Expires: June 8, 2016



    STATE OF FLORIDA  )     ) SS:   COUNTY OF MIAMI-DADE  )  

 
The foregoing instrument was acknowledged before me this 31st day of March, 2014
by James Dale, as CEO of OGB HOLDINGS LLC, a Delaware limited liability company,
on behalf of the company. He is personally known to me or has produced as
identification.
 

  /S/ IAN
GRUTMAN                                                                   NOTARY
PUBLIC, State of  Florida                                      Print Name: Ian
Grutman                                                           Commission
No.: EE 185194                                                 

                                                     
My Commission Expires: June 8, 2016


 
11

--------------------------------------------------------------------------------

 
 
Exhibit “A”


 
Registrations include:

 
 
Ø Alibi American Bourbon

 
 
Ø Alibi American Rye

 
 
Ø Alibi American Wheat

 
 
Ø Alibi Banana Flavored American Whiskey

 
 
Ø Alibi Cinnamon Flavored American Whiskey 

 
 
Ø OGB Old Grumpy Bastard Vodka

 
 
Ø OGB Old Grumpy Bastard Dark Rum

 
 
Ø OGB Old Grumpy Bastard White Rum

 
 
Ø OGB Old Grumpy Bastard Tequila

 
 
Ø OGB Old Grumpy Bastard Gin

 
 
Ø OGB Old Grumpy Bastard Straight Bourbon Whiskey

 
 
Ø OGB Old Grumpy Bastard Bourbon whiskey

 
 
Ø OGB Old Grumpy Bastard Rye Whiskey

 
 
12

--------------------------------------------------------------------------------

 
 
Old South Shine LLC
 
Subsidiary of Panache Beverage Inc.

 
Delaware LLC, Holder of Old South Shine TM

 
Owned 100% by Panache Beverage Inc.

 
Agreement being entered into with PDL, Agreement Entered into with Premier
Beverage Company, FL

 
Spirytus LLC
 
Subsidiary of Panache Beverage Inc.

 
Delaware LLC, Holder of Spirytus TM

 
Owned 100% by Panache Beverage Inc.

 
No active Agreements

 
OGB Holdings LLC
 
Subsidiary of Panache Beverage Inc.

 
Delaware LLC, Holder of OGB AMERICAN WHISKEY TM

 
Owned 100% by Panache Beverage Inc.

 
No active Agreements

 
 
 13

--------------------------------------------------------------------------------